IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20784
                        Conference Calendar



ABRAHAM GALVAN,

                                         Plaintiff-Appellant,

versus

D. DOWNS; J. HENDERSON; D. DICKSON; J.N. BARRATT; KENT RAMSEY,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-264
                      --------------------
                         April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Abraham Galvan, Texas prisoner # 745262, appeals the

district court’s judgment dismissing his 42 U.S.C. § 1983 action

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).   Galvan

argues that the district court abused its discretion by not

finding that his due process rights were violated and in holding

that there was some evidence to support the finding of guilt.

     Galvan’s claims of a denial of due process and insufficient

evidence in connection with his prison disciplinary proceedings

are not yet cognizable in a § 1983 action.    Edwards v. Balisok,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20784
                                -2-

520 U.S. 641, 647-48 (1997).   The district court did not abuse

its discretion in dismissing his complaint as frivolous.     Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Galvan’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R.

42.2.   Galvan is hereby informed that the dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal.   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996) (“[D]ismissals as frivolous in the district courts or the

court of appeals count [as strikes] for the purposes of

[§ 1915(g)].”).   We caution Galvan that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.